UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.1)1 Itron, Inc. (Name of Issuer) Common Stock, no par value per share (Title of Class of Securities) (CUSIP Number) JEROME J. LANDE COPPERSMITH CAPITAL MANAGEMENT, LLC 1 World Trade Center, 85th Floor New York, New York 10007 (212) 804-8001 STEVE WOLOSKY, ESQ. OLSHAN FROMEWOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 28, 2015 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 465741106 1 NAME OF REPORTING PERSON COPPERSMITH VALUE PARTNERS II, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON PN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 2 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON COPPERSMITH CAPITAL PARTNERS, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON OO * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 3 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON COPPERSMITH CAPITAL MANAGEMENT, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4%* 14 TYPE OF REPORTING PERSON OO * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 4 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON JEROME J. LANDE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4%* 14 TYPE OF REPORTING PERSON IN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 5 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON CRAIG ROSENBLUM 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4%* 14 TYPE OF REPORTING PERSON IN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 6 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LONG LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON OO * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 7 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LB LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON OO * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 8 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA PX LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.4%* 14 TYPE OF REPORTING PERSON OO * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 9 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA PARTNERS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON OO * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 10 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA WINDMILL FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON PN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 11 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON PN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 12 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA PX INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.8%* 14 TYPE OF REPORTING PERSON PN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 13 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LB INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON PN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 14 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LONG INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%* 14 TYPE OF REPORTING PERSON PN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 15 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA CAPITAL GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.8%* 14 TYPE OF REPORTING PERSON OO * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 16 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA CAPITAL MANAGEMENT LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0%* 14 TYPE OF REPORTING PERSON PN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 17 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA MANAGEMENT, INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION NEW YORK NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0%* 14 TYPE OF REPORTING PERSON CO * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 18 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON MATTHEW SIROVICH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0%* 14 TYPE OF REPORTING PERSON IN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 19 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON JEREMY MINDICH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0%* 14 TYPE OF REPORTING PERSON IN * An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. See Item 5 for further detail. 20 CUSIP NO. 465741106 The following constitutes Amendment No. 1 to the Schedule 13D filed by the undersigned (“Amendment No. 1”).This Amendment No. 1 amends the Schedule 13D as specifically set forth herein. An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by Coppersmith Value II and held in the Coppersmith Accounts were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted. The aggregate purchase price of the 160,000 Shares beneficially owned by Coppersmith Value II is approximately $4,760,874, including brokerage commissions. The aggregate purchase price of the 760,259 Shares held in the Coppersmith Accounts is approximately $24,999,999, including brokerage commissions. The Shares purchased by each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and held in the Managed Account were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted, as set forth in Schedule A, which is incorporated by reference herein. The aggregate purchase price of the 18,506 Shares beneficially owned by Scopia Long is approximately $587,648, excluding brokerage commissions. The aggregate purchase price of the 26,702 Shares beneficially owned by Scopia LB is approximately $842,640, excluding brokerage commissions. The aggregate purchase price of the 516,581 Shares beneficially owned by Scopia PX is approximately $16,265,022, excluding brokerage commissions. The aggregate purchase price of the 15,306 Shares beneficially owned by Scopia Partners is approximately $482,521, excluding brokerage commissions. The aggregate purchase price of the 349,957 Shares beneficially owned by Scopia Windmill is approximately $11,028,796, excluding brokerage commissions. The aggregate purchase price of the 99,035 Shares beneficially owned by Scopia International is approximately $3,121,720, excluding brokerage commissions. The aggregate purchase price of the 687,239 Shares beneficially owned by Scopia PX International is approximately $21,648,850, excluding brokerage commissions. The aggregate purchase price of the 55,558 Shares beneficially owned by Scopia LB International is approximately $1,714,696, excluding brokerage commissions. The aggregate purchase price of the 77,516 Shares beneficially owned by Scopia Long International is approximately $2,460,395, excluding brokerage commissions. 21 CUSIP NO. 465741106 The aggregate purchase price of the 47,511 Shares held in the Managed Account is approximately $1,497,206, excluding brokerage commissions. Item 5. Interest in Securities of the Issuer. Items 5(a) – (c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 38,138,896 Shares outstanding as of July 31, 2015, which is the total number of Shares outstanding as reported in the Issuer’s quarterly report on Form 10-Q, filed with the Securities and Exchange Commission on August 6, 2015. A. Coppersmith Value II (a) As of the close of business on September 29, 2015, Coppersmith Value II beneficially owned 160,000 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 160,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 160,000 4. Shared power to dispose or direct the disposition: 0 (c) Coppersmith Value II has not entered into any transactions in the Shares since the filing of the Schedule 13D. B. Coppersmith Partners (a) Coppersmith Partners, as the general partner of Coppersmith Value II, may be deemed the beneficial owner of the 160,000 Shares owned by Coppersmith Value II. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 160,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 160,000 4. Shared power to dispose or direct the disposition: 0 (c) Coppersmith Partners has not entered into any transactions in the Shares since the filing of the Schedule 13D. C. Coppersmith Capital (a) As of the close of business on September 29, 2015, 760,259 Shares were held in the Coppersmith Accounts. Coppersmith Capital, as the Investment Manager of Coppersmith Value II and the Coppersmith Accounts, may be deemed the beneficial owner of the (i) 160,000 Shares owned by Coppersmith Value II and (ii) 760,259 Shares held in the Coppersmith Accounts. Percentage: Approximately 2.4% 22 CUSIP NO. 465741106 (b) 1. Sole power to vote or direct vote: 920,259 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 920,259 4. Shared power to dispose or direct the disposition: 0 (c) Coppersmith Capital has not entered into any transactions in the Shares since the filing of the Schedule 13D. D. Mr. Lande (a) Mr. Lande, as the Managing Member of each of Coppersmith Partners and Coppersmith Capital, may be deemed the beneficial owner of the (i) 160,000 Shares owned by Coppersmith Value II and (ii) 760,259 Shares held in the Coppersmith Accounts. Percentage: Approximately 2.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 920,259 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 920,259 (c) Mr. Lande has not entered into any transactions in the Shares since the filing of the Schedule 13D. E. Mr. Rosenblum (a) Mr. Rosenblum, as a Member of each of Coppersmith Partners and Coppersmith Capital, may be deemed the beneficial owner of the (i) 160,000 Shares owned by Coppersmith Value II and (ii) 760,259 Shares held in the Coppersmith Accounts. Percentage: Approximately 2.4% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 920,259 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 920,259 (c) Mr. Rosenblum has not entered into any transactions in the Shares since the filing of the Schedule 13D. F. Scopia Long (a) As of the close of business on September 29, 2015, Scopia Long beneficially owned 18,506 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 18,506 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 18,506 4. Shared power to dispose or direct the disposition: 0 23 (c) The transactions in the Shares by Scopia Long since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. G. Scopia LB (a) As of the close of business on September 29, 2015, Scopia LB beneficially owned 26,702 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 26,702 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 26,702 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia LB since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. H. Scopia PX (a) As of the close of business on September 29, 2015, Scopia PX beneficially owned 516,581 Shares. Percentage: Approximately 1.4% (b) 1. Sole power to vote or direct vote: 516,581 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 516,581 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia PX since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. I. Scopia Partners (a) As of the close of business on September 29, 2015, Scopia Partners beneficially owned 15,306 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 15,306 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 15,306 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Partners since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 24 CUSIP NO. 465741106 J. Scopia Windmill (a) As of the close of business on September 29, 2015, Scopia Windmill beneficially owned 349,957 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote:349,957 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition:349,957 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Windmill since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. K. Scopia International (a) As of the close of business on September 29, 2015, Scopia International beneficially owned 99,035 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 99,035 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 99,035 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia International since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. L. Scopia PX International (a) As of the close of business on September 29, 2015, Scopia PX International beneficially owned 687,239 Shares. Percentage: Approximately 1.8% (b) 1. Sole power to vote or direct vote: 687,239 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 687,239 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia PX International since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. M.Scopia LB International (a) As of the close of business on September 29, 2015, Scopia LB International beneficially owned 55,558 Shares. Percentage: Less than 1% 25 CUSIP NO. 465741106 (b) 1. Sole power to vote or direct vote: 55,558 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 55,558 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia LB International since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. N.Scopia Long International (a) As of the close of business on September 29, 2015, Scopia Long International beneficially owned 77,516 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 77,516 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 77,516 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Long International since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. O. Scopia Capital (a) Scopia Capital, as the Managing Member of each of Scopia Long, Scopia LB, Scopia PX and Scopia Partners, and the general partner of each of Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International, may be deemed the beneficial owner of the: (i) 18,506 Shares owned by Scopia Long; (ii) 26,702 Shares owned by Scopia LB; (iii) 516,581 Shares owned by Scopia PX; (iv) 15,306 Shares owned by Scopia Partners; (v)349,957 Shares owned by Scopia Windmill; (vi) 99,035 Shares owned by Scopia International; (vii) 687,239 Shares owned by Scopia PX International; (viii) 55,558 Shares owned by Scopia LB International; and (ix) 77,516 Shares owned by Scopia Long International. Percentage: Approximately 4.8% (b) 1. Sole power to vote or direct vote: 1,846,400 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,846,400 4. Shared power to dispose or direct the disposition: 0 (c) Scopia Capital has not entered into any transactions in the Shares since the filing of the Schedule 13D.The transactions in the Shares on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 26 CUSIP NO. 465741106 P. Scopia Management (a) As of the close of business on September 29, 2015, 47,511 Shares were held in the Managed Account. Scopia Management, as the Investment Manager of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and the Managed Account, may be deemed the beneficial owner of the: (i) 18,506 Shares owned by Scopia Long; (ii) 26,702 Shares owned by Scopia LB; (iii) 516,581 Shares owned by Scopia PX; (iv) 15,306 Shares owned by Scopia Partners; (v)349,957 Shares owned by Scopia Windmill; (vi) 99,035 Shares owned by Scopia International; (vii) 687,239 Shares owned by Scopia PX International; (viii) 55,558 Shares owned by Scopia LB International; (ix) 77,516 Shares owned by Scopia Long International; and (x)47,511 Shares held in the Managed Account. Percentage: Approximately 5.0% (b) 1. Sole power to vote or direct vote: 1,893,911 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,893,911 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Scopia Management through the Managed Account and on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. Q. Scopia Inc. (a) Scopia Inc., as the general partner of Scopia Management, may be deemed the beneficial owner of the: (i) 18,506 Shares owned by Scopia Long; (ii) 26,702 Shares owned by Scopia LB; (iii) 516,581 Shares owned by Scopia PX; (iv) 15,306 Shares owned by Scopia Partners; (v)349,957 Shares owned by Scopia Windmill; (vi) 99,035 Shares owned by Scopia International; (vii) 687,239 Shares owned by Scopia PX International; (viii) 55,558 Shares owned by Scopia LB International; (ix) 77,516 Shares owned by Scopia Long International; and (x)47,511 Shares held in the Managed Account. Percentage: Approximately 5.0% (b) 1. Sole power to vote or direct vote: 1,893,911 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,893,911 4. Shared power to dispose or direct the disposition: 0 (c) Scopia Inc. has not entered into any transactions in the Shares since the filing of the Schedule 13D.The transactions in the Shares on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and through the Managed Account since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 27 CUSIP NO. 465741106 R. Mr. Sirovich (a) Mr. Sirovich, as a Managing Member of Scopia Capital and Managing Director of Scopia Inc., may be deemed the beneficial owner of the: (i) 18,506 Shares owned by Scopia Long; (ii) 26,702 Shares owned by Scopia LB; (iii) 516,581 Shares owned by Scopia PX; (iv) 15,306 Shares owned by Scopia Partners; (v)349,957 Shares owned by Scopia Windmill; (vi) 99,035 Shares owned by Scopia International; (vii) 687,239 Shares owned by Scopia PX International; (viii) 55,558 Shares owned by Scopia LB International; (ix) 77,516 Shares owned by Scopia Long International; and (x)47,511 Shares held in the Managed Account. Percentage: Approximately 5.0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,893,911 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,893,911 (c) Mr. Sirovich has not entered into any transactions in the Shares since the filing of the Schedule 13D.The transactions in the Shares on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and through the Managed Account since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. S. Mr. Mindich (a) Mr. Mindich, as a Managing Member of Scopia Capital and Managing Director of Scopia Inc., may be deemed the beneficial owner of the: (i) 18,506 Shares owned by Scopia Long; (ii) 26,702 Shares owned by Scopia LB; (iii) 516,581 Shares owned by Scopia PX; (iv) 15,306 Shares owned by Scopia Partners; (v)349,957 Shares owned by Scopia Windmill; (vi) 99,035 Shares owned by Scopia International; (vii) 687,239 Shares owned by Scopia PX International; (viii) 55,558 Shares owned by Scopia LB International; (ix) 77,516 Shares owned by Scopia Long International; and (x)47,511 Shares held in the Managed Account. Percentage: Approximately 5.0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,893,911 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,893,911 (c) Mr. Mindich has not entered into any transactions in the Shares since the filing of the Schedule 13D.The transactions in the Shares on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and through the Managed Account since the filing of the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 28 CUSIP NO. 465741106 An aggregate of 2,814,170 Shares, constituting approximately 7.4% of the Shares outstanding, are reported in this Amendment No. 1 to the Schedule 13D. The Reporting Persons, as members of a “group” for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Person.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. 29 CUSIP NO. 465741106 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:September 30, 2015 COPPERSMITH VALUE PARTNERS II, LP By: Coppersmith Capital Partners, LLC General Partner By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member COPPERSMITH CAPITAL PARTNERS, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member COPPERSMITH CAPITAL MANAGEMENT, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member /s/ Jerome J. Lande JEROME J. LANDE /s/ Craig Rosenblum CRAIG ROSENBLUM 30 CUSIP NO. 465741106 SCOPIA LONG LLC SCOPIA WINDMILL FUND LP SCOPIA LB LLC SCOPIA INTERNATIONAL MASTER FUND LP SCOPIA PX LLC SCOPIA PX INTERNATIONAL MASTER FUND LP SCOPIA PARTNERS LLC SCOPIA LB INTERNATIONAL MASTER FUND LP SCOPIA LONG INTERNATIONAL MASTER FUND LP By:Scopia Capital Management LP Investment Manager By:Scopia Management, Inc. General Partner By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director SCOPIA CAPITAL MANAGEMENT LP By: Scopia Management, Inc. General Partner By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director SCOPIA CAPITAL GP LLC SCOPIA MANAGEMENT, INC. By: /s/ Matthew Sirovich By: /s/ Matthew Sirovich Name: Matthew Sirovich Name: Matthew Sirovich Title: Managing Member Title: Managing Director /s/ Matthew Sirovich MATTHEW SIROVICH /s/ Jeremy Mindich JEREMY MINDICH 31 CUSIP NO. 465741106 SCHEDULE A Transactions in the Shares Since the Filing of the Schedule 13D Shares of Common Stock Purchased/(Sold) Price Per Share($) Date of Purchase / Sale SCOPIA LONG LLC 09/22/2015 09/23/2015 09/24/2015 09/25/2015 09/28/2015 09/29/2015 SCOPIA LB LLC 09/22/2015 09/23/2015 09/24/2015 09/25/2015 09/28/2015 09/29/2015 SCOPIA PX LLC 09/22/2015 09/23/2015 09/24/2015 09/25/2015 09/28/2015 09/29/2015 SCOPIA PARTNERS LLC 09/22/2015 09/23/2015 09/24/2015 09/25/2015 09/28/2015 09/29/2015 SCOPIA WINDMILL FUND LP 09/22/2015 09/23/2015 09/24/2015 09/25/2015 09/28/2015 09/29/2015 CUSIP NO. 465741106 SCOPIA INTERNATIONAL MASTER FUND LP 09/22/2015 09/23/2015 09/24/2015 09/25/2015 09/28/2015 09/29/2015 SCOPIA PX INTERNATIONAL MASTER FUND LP 09/22/2015 09/23/2015 09/24/2015 09/25/2015 09/28/2015 09/29/2015 SCOPIA LB INTERNATIONAL MASTER FUND LP 09/22/2015 09/23/2015 09/24/2015 09/25/2015 09/28/2015 09/29/2015 SCOPIA LONG INTERNATIONAL MASTER FUND LP 09/22/2015 09/23/2015 09/24/2015 09/25/2015 09/28/2015 09/29/2015 SCOPIA CAPITAL MANAGEMENT LP (Through the Managed Account) 09/22/2015 09/23/2015 09/24/2015 09/25/2015 09/28/2015 09/29/2015
